TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 12, 2017



                                      NO. 03-17-00135-CV


                            Marco Antonio Flores Parra, Appellant

                                                v.

                                  Bianey Dominguez, Appellee




      APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




Having reviewed the record, the Court holds that Marco Antonio Flores Parra has not prosecuted

his appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.